Citation Nr: 0410678	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) by 
means of a February 1996 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before an RO hearing officer in August 1997.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The record establishes that the veteran has a diagnosis of 
PTSD.

3.  There is credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred.  

4.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the diagnosis of PTSD has been 
causally related to the veteran's verified in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The regulations implementing 
the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  In view of the favorable action in this appeal, there is 
no need to consider whether the VCAA requirements were fully met.


Evidentiary Background.  The veteran served in the Army from 
January 1975 to July 1981.  He served as an armor crewman.  He did 
not served in the Republic of Vietnam nor did he serve in combat.  
His service personal records show that his awards and decorations 
included the Good Conduct Medal.

The service medical records reveal that in October 1975 the 
veteran was taken by ambulance to a hospital after being pinned 
between two tanks.  He suffered abrasions to his right thorax, 
left flank and right thigh.  There was no evidence of fractures.  
A medical notation on October 7, 1975, reflects that the veteran 
was caught between two tanks 6 days prior and suffered 
considerable soft tissue damage.  An extensive resolving hematoma 
was noted in the left groin, flank, and iliac crest area.  On 
October 29, 1975, he was given a 2 week convalescence leave due to 
a concussion to the right iliac crest.  

In March 1984 the veteran filed a claim for service connection for 
residuals of an injury to his lower back and left hip which 
occurred in 1975 when he was caught between 2 tanks.

Service connection was established for residuals of injuries to 
the veteran's lower lumbar and left hip area by rating action in 
November 1986.  He is currently rated as 20 percent disabled.

In December 1995 the veteran filed a claim for PTSD.  His alleged 
stressor was that in October 1975 he was standing on a tank when 
another tank moved and pinned him between the turret of his tank 
and the cannon of the moving tank.  Another soldier apparently had 
been seriously injured a few weeks earlier in a similar accident 
and almost died.  He could not move his lower body for 15-20 
minutes.  He was taken to the hospital and it was determined that 
his injury was not as severe as he thought.  He was hospitalized 
for 3 weeks and placed on convalescence leave for an additional 6 
weeks.  In 1977 or 1978 he was counseled in service for depression 
after attempting suicide.

In a January 1996 VA psychiatric examination, the veteran reported 
being involved in an accident in October 1975 when he was pinned 
between two tanks.  He stated that he was not seriously injured at 
the time.  However since then he has had significant problems with 
anxiety.  He reported nightmares occurring two times a week.  
Sometimes they were actually of tanks but often they were, "just 
weird dreams that don't make any sense."  He reported a history of 
"flashbacks," but his description was actually not consistent with 
true flashbacks.  He reported a history of major depression and 
fairly frequent panic attacks.  The veteran had been receiving 
treatment for about two years for depression.  

The veteran was married twice and living with his second wife.  He 
was a college graduate.  He was currently unemployed and last 
worked in October 1995.  He smoked about a pack of cigarettes a 
day.  He also reported a significant history of alcohol abuse from 
1976 to 1987.  He also had a history of abuse of marihuana, 
Valium, and Percodan.  He continued to intermittently use 
marihuana.

The examiner noted that the veteran was neatly groomed and 
dressed.  Some mild psychomotor agitation was noted.   His speech 
was essentially normal in rate, tone, and volume with no looseness 
of association, or flight of ideas.  His mood was "bad," and 
affect was rather anxious.  There were no suicidal or homicidal 
ideations.  He denied hallucinations and delusional thinking.  
There was no current evidence of formal thought disorder.  He was 
alert and fully oriented.  Memory was intact.  Attention and 
concentration were not impaired, and insight and judgment were 
grossly intact.  There was no evidence of malingering.  His 
intelligence was average to above average.  The diagnoses were 
major depressive disorder, moderately severe by history; panic 
disorder; cannabis abuse; and history of benzodiazepine and opioid 
abuse in remission.  The examiner opined that the veteran did not 
meet the criteria for a diagnosis of PTSD.

In December 1995 psychiatric testing was conducted using the 
Minnesota Multiphasic Personality Inventory-II (MMPI-2), Shipley 
Institute of Living Scale, and the Mississippi Combat-Related 
Scale.  On the MMPI-2, the veteran endorsed items that yielded an 
invalid profile indicating gross exaggeration of symptoms.  This 
typically indicated a motivation to present a picture of severe 
pathology or to communicate a high level of perceived distress 
along with very limited coping resources.  He reported a high 
level of symptoms and associated stress as compared to the 
normative outpatient psychiatric group.  The veteran reported a 
very low level of exposure to dangerous military situations.  He 
reported a level of symptoms typically associated with combat 
related PTSD.  His scores far exceeds that typical in patients 
with even a high level of combat exposure.  The diagnostic 
impression was that the tests results were of questionable 
validity due to the veteran's exaggerated response.  He was 
reporting an unrealistic degree and pattern of symptoms.  His 
interpersonal style during the interview was somewhat 
schizotypical.  The examiner noted that although the veteran 
complained of PTSD symptoms, the symptoms did not meet the 
criteria for a diagnosis of PTSD.  

In a hearing at the RO in August 1997, the veteran testified that 
he had PTSD as a result of his accident in service when he was 
pinned between two tanks.  He claimed that he had been diagnosed 
by his VA doctors with PTSD.  He testified that two weeks prior to 
his accident another soldier, name Karl Runyon, was killed in a 
similar accident.  While he was not in his company he was in his 
battalion.  In addition he reported that in 1978 just before 
Christmas he made a suicide attempt.  The treating physician 
suggested that the depression leading to his suicide attempt was 
related to the accident.  He reported that he began experiencing 
some emotional numbing and was extensively involved with marihuana 
and alcohol.  He began seeking psychiatric care in 1984.  The 
veteran reported being awarded Social Security Administration 
(SSA) benefits in February 1996 for PTSD.  

An SSA award determination dated in April 1998 was received by the 
RO.  This reveals the veteran was found disabled due to an 
affective disorder and secondary anxiety disorder.  

A letter dated in June 1998 from the RO noted that the U.S. Army 
Hospital at Ft. Carson, Colorado, had no additional medical 
records for the veteran.

In a November 1999 letter from the United States Center for 
Research of Unit Records (USCRUR) noted they could find no 
evidence of the death of a veteran named Karl Runyon killed in a 
tank mishap at Ft. Carson.

The veteran submitted a letter dated in February 2000 from the 
U.S. Army Intelligence and Security Command, which confirmed that 
the veteran had a security clearance granted with a warning while 
in service.  It was noted that the veteran was involved in 
irresponsible conduct relating to financial difficulties.  It 
further noted the veteran attempted to commit suicide while in 
service in December 1977.   

The file contains extensive VAMC psychiatric treatment and 
hospitalization records.  These include several diagnoses of PTSD, 
including a May 1997 notation from his treating VA psychologist 
who advised the veteran that his diagnostic impression and working 
diagnosis since October 1996 had been PTSD related to his accident 
in service where he was injured by a tank.  In October 1999 the 
veteran was admitted to a VA medical facility for observation and 
assessment; the primary diagnosis upon discharge was chronic PTSD.  
VA medical records dated in January 2000 reflect a diagnostic 
impression of "PTSD--military related."  A treatment summary from 
the Department of Psychiatry and Health Behavior of the Medical 
College of Georgia dated in January 2000, reflects that the 
veteran reported that while he had been in the military he was 
pinned between two tanks and that he had recurrent dreams of the 
accident, intrusive thoughts while awake, and flashbacks.  The 
psychologist concluded that the veteran had sufficient symptoms to 
make the diagnosis of PTSD.


Legal Analysis.   Pertinent regulations provide that service 
connection will be 
granted if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in- service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

If the evidence supports the claim or is in relative equipoise, 
the veteran prevails.  When a fair preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

When the veteran initially filed his claim in December 1995, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

Thereafter, § 3.304(f) was amended, effective March 7, 1997. 64 
Fed. Reg. 32,807-32,808 (1999).  The amended regulation provides:

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2003). 

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  An earlier version of 
that text, DSM-III (3rd ed. 1980), was in use by VA at the time 
the veteran filed his claim in 1995.  38 C.F.R. § 4.125 (1996). 

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the requirements 
for determining the sufficiency of a claimed stressor) "are no 
longer based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)." Cohen, at 141.  Subsequently, the Court 
noted that, "under Cohen, the appellant was 'entitled to receive 
the benefit of the most favorable version' of the DSM."  Helfer v. 
West, 11 Vet. App. 178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. 
Cir. 1999).  

The Board finds that the new criteria are more favorable to the 
veteran's claim.  The new criteria, as interpreted by the Court, 
eliminate the role of adjudicators in determining the sufficiency 
of a claimed stressor in supporting a diagnosis of PTSD.  Instead 
the sufficiency of the stressor is presumed if it is accepted by a 
medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether the veteran 
"engaged in combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressor(s) are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, provided 
that the testimony is found to be satisfactory and consistent with 
the circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain service 
records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case the veteran has received several diagnoses of PTSD.  
These diagnoses have been based on stressors experienced in 
service.  Service department records confirm that the veteran 
served as an armored crew member.  Those 
records also confirm that the veteran was injured in an accident 
involving two tanks.  He was pinned between them and was treated 
for bruises and contusions.  In addition he apparently was treated 
subsequently in service for a suicide attempt.  While there was 
conflicting statements and testimony concerning the incidents, 
i.e. at first he reported that another soldier was merely injured 
in a similar accident, and in his later testimony he reported that 
the soldier had been killed.  The evidence supports the conclusion 
that the veteran was injured in service and continues to 
experience psychiatric symptoms related to this accident.

The evidence establishes that the veteran was injured during 
service when he was pinned between two tanks.  This stressful 
incident served as the basis for the current diagnoses of PTSD.  
Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



